Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5505841 (hereinafter referred as “Pirbazari”), in view of Removal of per- and polyfluoroalkyl substances using super-fine powder activated carbon and ceramic membrane filtration, Journal of Hazardous Materials 366 (2019) 160–168 (hereinafter referred as “Murray”), and CN 201999762 (hereinafter referred as ‘762, refer attached English language machine translation for claim mapping).
Regarding claim 8, Pirbazari teaches a  system (fig. 4) for removing contaminants from water, the system comprising a pressurized sorption reactor (recirculation reservoir) in fluid communication with an influent line (218), and a powdered activated carbon (PAC) feed line in communication with the influent line to add PAC to the influent (refer carbon slurry reservoir 220 and pump 222 supplying PAC to the recirculation reservoir via influent line 218) (the limitation “to add 0.5 to 2.0 grams of carbon/liter SPAC to the influent” is reciting a manner of operating the apparatus and does not structurally limit the apparatus. ; the sorption reactor receiving an influent flow of water to be treated (from reservoir 210) and PAC (from reservoir 220), the sorption reactor having a pressurized tank (the recirculation reservoir comprises a pressure gauges 236 which is indicative of the recirculation reservoir being a pressurized tank; also refer claim 1 claiming that “said adsorbent particle suspension at a pressure greater than atmospheric pressure”); a slurry effluent line (240) in communication with a discharge of the sorption reactor and a recycle pump (recirculation pump) in the slurry effluent line; a cross-flow ceramic membrane filter (260) in fluid communication with the slurry effluent line (240) of the sorption reactor, the recycle pump transferring the PAC with adsorbed contaminants to the ceramic membrane filter unit which separates treated water from the contaminant adsorbed PAC as permeate; a permeate line (280) in fluid communication with the ceramic membrane filter for removing the treated water as permeate; a retentate line (276) in fluid communication with the ceramic membrane filter and the sorption reactor to return the PAC to the reactor; a concentrate line (290) for removing PAC.
Pirbazari teaches returning PAC to the sorption reactor and does not disclose that the SPCA is returned to the influent line. However, it would have been an obvious matter of design choice to one of ordinary skill in the art to return the PAC from rententate line back to sorption reactor either through influent line or directly to the reactor because both serves the purpose of returning the PAC to the sorption reactor.
The limitation “for removing contaminants, including polyflouroalkyl substances (PFAS)” is intended use of the system. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). It should also be noted that material worked upon by the apparatus does not limit apparatus claim. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The limitation ““to add 0.5 to 2.0 grams of carbon/liter SPAC to the influent”, “the sorption reactor receiving an influent flow of water to be treated and sub-micron powdered activated carbon (SPAC) equating to 500 to 2000 milligrams of carbon per liter of volume of the reactor” and “said tank having a volume capable of retaining the influent and SPAC slurry an approximate thirty to sixty minute retention time so that the contaminants to be removed are adsorbed by the SPAC in the slurry” are reciting a function and manner of operating feeding of SPAC and the tank without imparting additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, whether the influent line feeding 0.5 to 2.0 grams of SPAC or less or more does not impart additional structure to the apparatus. It is inherent that the retention time of the liquid in the tank is not only dependent of the volume of the tank but also flow rate at which the liquid to be treated is being supplied to the tank. Pirbazari discloses that “The operation of a microfiltration and adsorbent particle suspension process in a continuous mode with recycling provides sufficient contact time for maximum utilization of adsorbent capacity”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed retention time range through routine experimentation to achieve desired adsorption of contaminants based on the type of contaminants and adsorption capacity of the activated carbon.
The apparatus of Pirbazari teaches that the influent line to the filter 260 comprises a bypass line and a plurality of valves that are capable of supplying liquid through either the influent line to the filter unit or the bypass line or both simultaneously (refer fig. 4). Pirbazari does not disclose that the PAC is a sub-micron powdered activated carbon, and that the system comprises a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter.
Murray discloses treatment of drinking water contaminated with per- and polyfluoroalkyl substances (PFASs) by super-fine powder activated carbon (SPAC) having particle diameter of less than 1 micron coupled with ceramic microfiltration for removal of PFASs (Abstract). Murray discloses that SPAC is a superior adsorbent compared to granular activated carbon due to high specific surface area and faster adsorption kinetics (Abstract). Murray also teaches that back-pulses with permeate water were performed for 2 s at 5 min intervals to prevent membrane fouling during long-term experiments (P162/Left column/Paragraph 2.1.1).
Pirbazari and Murray are analogous inventions in the art systems for removal of contaminants by treatment with PAC and microfiltration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Pirbazari with teachings of Murray to use submicron powdered activated carbon because Murray discloses that the SPAC is a superior adsorbent due to high specific surface area and faster adsorption kinetics; and to provide a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter to prevent membrane fouling.
Modified Pirbazari does not teach that the tank of the sorption reacting comprises a baffle.
‘762 teaches an activated carbon adsorption equipment for adsorbing and removing contaminants in water [0002], the adsorption device comprises a tank having compartment dividers that divide the tank body into multiple compartments, the dividers are arranged horizontally in the tank [0028]. ‘762 discloses that the design ensures that utilization of rate of activated carbon is greatly improved [0017].
Modified Pirbazari and ‘762 are analogous inventions in the art of reactors comprising activated carbon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sorption reactor of modified Pirbazari with teachings of ‘762 to provide horizontal dividers to improve utilization of activated carbon.
Regarding claim 9, modified Pirbazari teaches limitations of claim 8 as set forth above. Murray further discloses that the SPAC has a mean particle diameter of 0.88 microns (P162/Left column/Paragraph 2.2). 
Regarding claim 10, modified Pirbazari teaches limitations of claim 8 as set forth above. Pirbazari further discloses that “The types of chemical species separated, the pore sizes of the membrane, and the size ranges of the chemical species within which the membrane is to operate determine the specific process employed. For instance, microfiltration membranes typically screen particles in the size range of 0.08-20 μm” (C5/L6-11). Pirbazari further discloses that “in the microfiltration and adsorbent particle suspension process, the organic or inorganic molecules can easily pass through the microfiltration pores, but their removal is achieved entirely by adsorption, and the membrane is employed only for the exclusion of the adsorbent particles” (C5/L67-C6/L5). Therefore, Pirbazari clearly indicates that the selection of pore size of the filter unit should be according to the size of the activated carbon. Selection of pore size of the microfiltration membrane to be lower than size of activated carbon would have been obvious to one of ordinary skill in the art to enable separation of SPAC. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, modified Pirbazari teaches limitations of claim 8 as set forth above. Pirbazari discloses a PAC feed system in fluid communication with the influent line (see fig. 4). Murray also discloses a SPAC feed system in fluid communication with the influent line (Refer fig. 1).
Regarding claim 12, the limitation “wherein the contaminants to be removed include perflouroalkyl and polyflouroalkyl substances (PFAS)” is reciting material being worked upon by the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Also, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, Murray discloses that the contaminants to be removed include PFAS (abstract).
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
With regards to oprior arts Murray, applicant argued that Murray is not a prior art because the article is published on March 15, 2019 and bears a copyright of 2019, and further argued the following:

    PNG
    media_image1.png
    892
    948
    media_image1.png
    Greyscale

This is not found to be persuasive because the article has available online date of 11/15/2018 which predates the effective filing date of the instant application. The history of revisions is provided in the snip of the title page of the article below.  It indicates that the article was initially received on 6/4/2018, received in revised form on 11/12/2018, accepted on 11/13/2018, and made available online on 11/15/2018.  There is no indication of any changes made to the article. The attorney has not advanced any reason to believe that there would be a difference in content between the electronic version (“available online” version) and printed in the journal version. The reference, Murray, qualifies under 102(a)(1) because it was publicly available before the effective filing date of the claims.
Applicant further argued that

    PNG
    media_image2.png
    312
    966
    media_image2.png
    Greyscale
 
This is not found to be persuasive because the claim 8 is directed to a “system” and not a “method”. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this instance changing the amount of retention time or the amount of SPAC being added does not structurally change the reactor. The limitation of “horizontal baffle” is taught by CN 201999762. See the revised rejection.
Applicant further argued that 

    PNG
    media_image3.png
    625
    960
    media_image3.png
    Greyscale

This is not found to be persuasive because office action did not suggest changing or limiting size of SPAC dosage tank. Furthermore, material worked upon by the apparatus does not limit apparatus claim. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170152152 and US 20100230332 teach horizontal baffle(s) in a reactor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777